DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 107 and 120 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 107-126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 107 and 120 disclose “wherein the oscillating waveform is substantially in the form of a squared sine wave.” The specification discloses -“The desired wave form may be a sine wave, a full-wave rectified sine wave, a squared sine wave, or a combination thereof.” and later discloses – “… while the portion of the waveform around the waveform minimum can have substantially the form of a sine squared wave (also herein referred to as a squared sine wave).” however, the specification fails disclose to how one of ordinary skill in the art would accomplish such a waveform minimum, as there is no description with regard how the inventor would acquire the desired waveform as claimed in Claims 107 and 120, therefore Claims 107 and 120 are rejected for failing to comply with the written description requirement. 
Claims 108-119 and 121-126 depend upon that of Claims 107 and 120, respectively, and require all of the limitations of Claims 107 and 120, therefore Claims 108-119 and 121-126 are too rejected in view of their dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 107-126 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 107 and 120 disclose “wherein the oscillating waveform is substantially in the form of a squared sine wave.” However, the claims are not clear and fail to distinguish whether the limitation is to be considered a sine wave that has been squared mathematically or if it is to be considered a squared (in shape) sine wave, therefore Claims 107 and 120 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claims 108-119 and 121-126 depend upon that of Claims 107 and 120, respectively, and require all of the limitations of Claims 107 and 120, therefore Claims 108-119 and 121-126 are too rejected in view of their dependency. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 107-111, 115-117, 120-122, and 124 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 9,455,587 B2), herein referred to as Schumacher in view of James et al. (US 9,960,698 B2), herein referred to as James.
Regarding Claim 107, Schumacher discloses a battery charger [item 10, figure 1] for providing a charging current to a battery [item 11, figure 1], the battery charger [item 10, figure 1] being adapted to provide a current with an oscillating waveform [the pulses of charge (B) and rest periods (A) are considered an oscillating waveform – figure 4], the oscillating waveform 
Schumacher fails to disclose wherein the oscillating waveform is substantially in the form of a squared sine wave.
However, James discloses an AC-DC power converter for use with battery charging applications to produce an oscillating waveform (see figure 5) that is substantially in the form of a squared sine wave (col. 6, lines 44-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the battery charger of Schumacher to include the AC-DC power converter of James to provide an oscillating waveform that is substantially in the form of a squared sine wave in order to advantageously mitigate and control the DC ripple at reasonable level as taught by James (col. 6, lines 53-59) for many electronic devices and batteries that have to be charged, require a DC voltage as an input voltage, while the supply voltage that is available from the power grid is an AC voltage.
Regarding Claims 108-111 and 121-122, Schumacher in view of James discloses the battery charger according to claim 107/120, wherein the waveform minima are at 0 amps / wherein the waveform minima are at less than 0.1 amps. / wherein the waveform minima are at less than 0.01 amps / wherein the waveform minima are at less than 0.001 amps. (the waveform minima of both Schumacher and James is at 0 amps – see figure 5 of James and (col. 6, lines 32-34) and thus meets the requirements to read on Claims 109-111 and 121-122.
Regarding Claims 115-117 and 124, Schumacher in view of James discloses the battery charger according to claim 107 and 120, wherein the current/waveform is at or near 0 amps for 
Regarding Claim 120, Schumacher discloses a method of charging a battery [item 11, figure 1], the method comprising: providing the charging current to the battery [item 11, figure 1], wherein the current has an oscillating waveform [the pulses of charge (B) and rest periods (A) are considered an oscillating waveform – figure 4], the oscillating waveform having waveform minima (see figure 4), and the waveform minima are at or near 0 amps(col. 6, lines 24-37).
Schumacher fails to disclose converting an alternating polarity output of a power source to a charging current; wherein the oscillating waveform is substantially in the form of a squared sine wave.
However, James discloses an AC-DC power converter for converting an alternating polarity output (AC input) of a power source to a charging current (DC output) for use with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the battery charger of Schumacher to include the AC-DC power converter of James to provide an oscillating waveform that is substantially in the form of a squared sine wave in order to advantageously mitigate and control the DC ripple at reasonable level as taught by James (col. 6, lines 53-59) for many electronic devices and batteries that have to be charged, require a DC voltage as an input voltage, while the supply voltage that is available from the power grid is an AC voltage.
Claims 112-113 and 123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 9,455,587 B2), herein referred to as Schumacher in view of James et al. (US 9,960,698 B2), herein referred to as James, as applied to Claims 107/120, in further view of Champlin (US 5,343,380).
Regarding Claim 112/123, Fahlenkamp discloses the battery charger/method according to claim 107/120.
Fahlenkamp fails to disclose wherein a peak-to-peak variation in the current is greater than 1 amp.
However, Champlin does disclose wherein a peak-to-peak variation in the current is greater than 1 amp (col. 9, lines 13-17).
It would have been obvious to one of ordinary skill in the art to modify the battery charger and method of Schumacher in view of James to include the peak to peak variation teachings of Champlin to avoid spurious charging and load related signals and further reduce 
Regarding Claim 113, Fahlenkamp discloses the battery charger according to claim 107.
Fahlenkamp fails to disclose wherein a peak-to-peak variation in the current is between 10 amps and 30 amps.
However, Champlin does disclose wherein a peak-to-peak variation in the current is between 10 amps and 30 amps (col. 9, lines 13-17).
It would have been obvious to one of ordinary skill in the art to modify the battery charger and method of Schumacher in view of James to include the peak to peak variation teachings of Champlin to avoid spurious charging and load related signals and further reduce ripple and crosstalk in batteries that are supplying voltage-sensitive equipment as taught by Champlin (col. 3, lines 42-50).
Claims 119 and 126 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 9,455,587 B2), herein referred to as Schumacher in view of James et al. (US 9,960,698 B2), herein referred to as James, as applied to Claims 107/120, in further view of Biagini (US 9,637,012 B2).
Regarding Claims 119 and 126, Schumacher in view of James disclose the battery charger/method according to claim 107/120.
Schumacher in view of James fail to disclose wherein a plurality of battery charging systems are provided, and each battery charging system is configured to receive an input from a single phase of a multi-phase input and to generate a common output.
However, Biagini does disclose each battery charging system is configured to receive an input from a single phase of a multi-phase input and to generate a common output [see figure 2] (col. 6, lines 1-8; 14-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the charger and method of Schumacher in view of James so that each battery charging system is configured to receive an input from a single phase of a multi-phase input and to generate a common output for the advantageous purpose of providing a greater charging power by way of 3-phase input chargers as taught by Biagini (col. 1, lines 52-62). Furthermore the inclusion of a plurality of battery charging systems is too considered obvious to one of ordinary skill in the art for providing power/charge to a multitude of batteries at the same instance. 
Claim 127 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 9,455,587 B2), in view of Biagini (US 9,637,012 B2).
Regarding Claim 127, Schumacher discloses a battery charger [item 10, figure 1] for providing a charging current to a battery [item 11, figure 1], the battery charger [item 10, figure 1] being adapted to provide a current with an oscillating waveform [the pulses of charge (B) and rest periods (A) are considered an oscillating waveform – figure 4] that has waveform minima are at or near 0 amps (col. 6, lines 24-37).
Schumacher fails to disclose wherein a plurality of battery charging systems are provided, and each battery charging system is configured to receive an input from a single phase of a multi-phase input and to generate a common output.
However, Biagini does disclose each battery charging system is configured to receive an input from a single phase of a multi-phase input and to generate a common output [see figure 2] (col. 6, lines 1-8; 14-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the charger and method of Schumacher in view of James so that each battery charging system is configured to receive an input from a single phase of a multi-phase input and to generate a common output for the advantageous purpose of providing a greater charging power by way of 3-phase input chargers as taught by Biagini (col. 1, lines 52-62). Furthermore the inclusion of a plurality of battery charging systems is too considered obvious to one of ordinary skill in the art for providing power/charge to a multitude of batteries at the same instance. 
Claim 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biagini (US 9,637,012 B2), in view of Schumacher et al. (US 9,455,587 B2), herein referred to as Schumacher. 
Regarding Claim 128, Biagini discloses a method of charging a battery, the method comprising: 
converting a plurality of alternating polarity outputs of a multiphase power source [see figure 2], each alternating polarity output being a single phase of the multiphase power source [see figure 2], to respective charging currents [see figure 2] (col. 6, lines 1-8; 14-27); 
generating a common output from the respective charging currents [see figure 2]; and providing the common output to the battery (col. 5, lines 29-34). 
Biagini fails to disclose wherein each charging current has an oscillating waveform, and the waveform has waveform minima at or near 0 amps.
However Schumacher does disclose wherein each charging current has an oscillating waveform [the pulses of charge (B) and rest periods (A) are considered an oscillating waveform – figure 4], and the waveform has waveform minima at or near 0 amps (col. 6, lines 24-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the battery charging device and teachings of Biagini to include the oscillating waveform and its minima of at or near 0amps as taught by Schumacher to advantageously provide a rest period at which the battery’s current state of charge may be determined which further improves the amount of charge injected per pulse in order to prevent overcharging of the battery as taught by Schumacher (col. 1 lines 28-50). 
Allowable Subject Matter
Claim 114 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 114, the references cited on PTO-892 form, alone or in combination form, fails to disclose the battery charger according to claim 107, wherein a peak-to-peak variation in the current is at least 10 times a capacity of the battery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to battery chargers and battery charging systems and methods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858